Citation Nr: 1117605	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  05-03 316	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Entitlement to service connection for a disability of the lower left extremity manifested by pain and stiffness in joints and swelling and cramps, to include as due to inservice herbicide exposure.  

2.  Entitlement to service connection for arthralgia of lumbosacral area, claimed secondary to a lower left extremity condition, to include as due to inservice herbicide exposure. 

3.  Entitlement to a permanent and total rating for non-service connected pension purposes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty from May 1966 through March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In December 2007 the Veteran, sitting at the RO, testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  At that hearing four issues were withdrawn from the appeal.  These were service-connection for (1) a gassy (described at the travel Board hearing as "gastric") stomach; (2) loss of muscle control and impaired coordination; (3) a lump in the left testicle; and (4) numbness of the hands.  

A February 2008 Board decision denied service-connection for onychomycosis of the toenails (claimed as foot fungus), to include as due to inservice herbicide exposure, and also denied service-connection for sinusitis.  Claims for service-connection for posttraumatic stress disorder (PTSD); service-connection for a disability of the lower left extremity manifested by pain and stiffness in joints and swelling and cramps; service connection for arthralgia of lumbosacral area; as well as a claim for permanent and total rating for non-service connected pension purposes were remanded for procedural and evidentiary development. 

An August 2009 Board decision denied service-connection for PTSD and remanded the remaining claims for service-connection to obtain VA records.  Adjudication of the claim for nonservice-connected pension benefits was deferred pending that development.  

At the travel Board hearing the Veteran testified that he now has disability of his left hip due to the problems of the left leg and ankle, with the latter being due to an inservice injury.  Pages 10 and 11 of the transcript.  Recent VA outpatient treatment (VAOPT) records show that he has arthritis and aseptic necrosis of the left hip and has been scheduled for a left hip replacement.  

From this it appears that the Veteran is claiming service-connection for a left hip disability but this matter has not been adjudicated by the RO and, so, the Board has no jurisdiction over this matter.  This matter is referred to the RO for appropriate consideration. 

Because from the record it appears that the Veteran's manifested by pain and stiffness in joints and swelling and cramps is being limited to those symptoms as manifested only in the left lower extremity, that issue has been rephrased as stated on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to the claims for service-connection, in the Veteran's April 2003 original claim he stated that the disabilities for which service-connection is now claimed began in 1980.  However, in the February 2004 Notice of Disagreement (NOD) he alleged that they were due to inservice herbicide exposure. 

It appears that the Veteran now also claims that his disability of the lower left extremity manifested by pain and stiffness in joints and swelling and cramps is due to an inservice injury and that his low back disability is a result of continuing problems from the left leg disability.  

Specifically, at the December 4, 2007, travel Board hearing the Veteran testified that during service he had sustained an injury of the left ankle and left foot while unloading a railroad box car when 55 gallon drums fell on his left leg and ankle, although X-rays later revealed no fracture.  Page 10 of the transcript.  He had not noticed any problems until years later but he had had problems due to this in the 1980s.  Page 10.  He now had problems with his left hip due to the problems of the left leg and ankle from the inservice injury and now used a cane to take pressure off of his left hip.  Pages 10 and 11.  He had had a CT scan and an MRI performed at a VA facility in Tuskegee.  Page 11.  He testified that his claimed low back disability was also due to the disability of the left lower extremity stemming from the described inservice injury.  Pages 11 and 12.  He had first started noticing his back problem when the severity of his left lower extremity and left hip problem intensified.  No physician had told the Veteran's that his low back disability was related to disability of the left lower extremity.  Page 12.  

In this regard, a review of the service treatment records (STRs) shows that the Veteran was seen in January1970 because a heavy drum had rolled over his left ankle.  The impression was a contusion.  An X-ray was negative.  There is no indication in the STRs of any follow-up nor has the Veteran testified that he received any further inservice treatment.  There is likewise no indication in the STRs of treatment for any low back disability.  

Also at that hearing, when asked, he stated that he had not been declared disabled by the Social Security Administration but his representative then indicated that "[s]o, you actually made that application for that."  Pages 13 and 14 of the transcript.  He also related his work experience and reported having two years of college education.  See pages 13, 14, 19, and 20.  From this it appears that the Veteran may have claimed but been rejected for Social Security Administration disability benefits.  These records are pertinent to his claim for VA nonservice-connected pension benefits and, if they exist, must be obtained prior to appellate adjudication of that claim.  

The case was remanded in February 2008, in part, to obtain a VA CT scan and an MRI from the VA in late 2007.  The case was remanded in August 2009 because the records requested in the 2008 remand were not obtained.  See generally Stegall v. West, 11 Vet. App. 268 (1998).  Since then a report of a VA CT scan of the Veteran's left hip has been obtain and it indicates that the Veteran had degenerative osteoarthritis of both hips manifested by joint space narrowing, and cystic changes in the left femoral head, consistent with aseptic necrosis.  Also, the report indicates that an MRI was recommended for further evaluation and completeness.  Additional information contained in the claim file shows that an April 2007 whole body bone imaging scan revealed focal increased uptake in the left hip and right foot due to arthritis.  Also, a December 13, 2007, clinical note indicates that an MRI had been performed.  In this regard, at the December 4, 2007, travel Board hearing the Veteran testified that he had had an MRI study performed the very day of that hearing at the Tuskegee VA facility.  Page 15 of the transcript.  However, the report of any December 2007 MRI is not on file.  

While the matters now before the Board were remanded twice before, this was solely to obtain VA clinical records.  There was no request to obtain SSA records.  See Masors v. Derwinski, 2 Vet. App. 181, 188 (1992) (SSA records must be obtained if relevant in adjudication of a VA claim for nonservice-connected pension).  There was also no request in the prior remands to conduct a VA examination but in light of the information on file indicating that the Veteran has applied for SSA benefits and has had been scheduled for a left hip replacement, an examination should be conducted with respect to his ability to engage in employment.  

In light of the recent testimony, confirmed by the STRs showing treatment for a left ankle injury, an examination should be conducted as to the nature and etiology of the claimed disability of the left lower extremity and the claimed low back disability.  See generally Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims); see also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4)(i) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he specifically state whether he has ever applied for SSA disability benefits.  If he responds in the positive, take the appropriate steps to obtain those records.  

2.  Obtain a copy of the report of the December 2007 MRI conducted at the Tuskegee VA medical facility and associate it with the claim file. 

3.  Schedule a VA examination by the appropriate specialist to determine whether it is as likely as not that a disability lower left extremity manifested by pain and stiffness in joints and swelling and cramps, if any, is related to service.  

The claims folder should be made available to the examiner for review.   

If disability of the left lower extremity is found, the examiner is asked to state the diagnosis or diagnoses and express an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probability) that the current disability(ies) is or are related to the complaint documented in service in January 1970 or is otherwise of service origin.  

The examiner is asked to comment on the clinical significance of the Veteran's concession that he had first notice problems with his left lower extremity in 1980.  

The examiner is also asked to opine whether the Veteran now has disability of the low back, to include any arthralgia of lumbosacral area.  If so, the examiner is asked to opine (1) whether it is at least as likely as not that any current low back disability is proximately due to or the result of a disability of the left lower extremity which is of service origin; or (2) whether it is at least as likely as not that any current low back disability is aggravated by disability of the left lower extremity which is of service origin, i.e., a disability of the left lower extremity causes or results in a permanent increase in the severity of the claimed low back disability, as opposed to a temporary worsening of symptoms.

The examiner is asked to consider that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.  

If a requested opinion cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor.   

4.  Afford the Veteran a VA compensation and pension examination to determine whether the impact of all of his disabilities, including nonservice-connected disabilities, is such that it would be impossible for the average person to follow a substantially gainful occupation.  

5.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may result in the denial of the original claims for service connection.

6.  Then readjudicate the claims in light of the additional evidence obtained.  If the benefits sought are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the case to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

